Exhibit 10.2

 

LOCK-UP AGREEMENT

 

August 13, 2019

 

ALPHA CAPITAL ANSTALT

Lettstrasse 32

9490 Vaduz, Liechtenstein

Attn: Konrad Ackermann, Director

Fax: 011-423-2323196

 

BRIO CAPITAL MASTER FUND LTD.

c/o Brio Capital Management LLC

100 Merrick Road, Suite 401W

Rockville Centre, NY 11570

Attn: Shaye Hirsch

Email: shaye@briocapital.com

 

SUREFUNDING,LLC

6671 Las Vegas Blvd. S

Las Vegas, NV 89119

 

Sir:

 

The undersigned signatory of this Lock-Up agreement (the “Lock-Up Agreement”)
understands that certain Purchasers (the “Purchasers”) propose to enter into a
Securities Purchase Agreement (as the same may be amended from time to time, the
“Purchase Agreement”) with Conversion Labs, Inc., a Delaware corporation (the
“Company”), and in connection therewith acquire a convertible Note and Common
Stock Purchase Warrants from the Company. Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Purchaser Agreement.

 

As a material inducement to the Purchasers to enter into the Purchase Agreement
and to consummate the contemplated transactions, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned, upon their own volition and not upon the request or insistence of
any purchaser hereby irrevocably agrees that, subject to the exceptions set
forth herein, without the prior written consent of a Majority in Interest, the
undersigned will not, during the period commencing upon the Closing Date and
ending on the date that is one year after the Closing Date (the “Restricted
Period”):

 

(i)offer, pledge, sell, contract to sell, sell any option, warrant or contract
to purchase, purchase any option, warrant or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any of the Company’s Common Stock or any securities convertible into
or exercisable or exchangeable for the Company’s Common Stock (including without
limitation, Common Stock or such other securities which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Commission and securities of the Company which may be issued
upon exercise of a stock option or warrant) or any other the Company’s Common
Stock owned by the undersigned except as specifically excluded hereunder, in
each case, that are currently or hereafter owned of record or beneficially
(including holding as a custodian) by the undersigned as described on the
signature page hereto and identifies and describes all of the foregoing adhering
to the undersigned (collectively, the “Undersigned’s Shares”), or publicly
disclose the intention to make any such offer, sale, pledge, grant, transfer or
disposition;

 

1

 

 

(ii)enter into any swap, short sale, hedge or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the
Undersigned’s Shares regardless of whether any such transaction described in
clause (i) above or this clause (ii) is to be settled by delivery of the
Company’s Common Stock or such other securities, in cash or otherwise; or

 

(iii)make any demand for or exercise any right with respect to the registration
of any the Company’s Common Stock or any security convertible into or
exercisable or exchangeable for the Company’s Common Stock.

 

The restrictions and obligations contemplated by this Lock-Up Agreement shall
not apply to:

 

(a) transfers of the Undersigned’s Shares:

 

(i)if the undersigned is a natural person, (A) to any person related to the
undersigned by blood or adoption who is an immediate family member of the
undersigned, or by marriage or domestic partnership (a “Family Member”), or to a
trust formed for the benefit of the undersigned or any of the undersigned’s
Family Members, (B) to the undersigned’s estate, following the death of the
undersigned, by will, intestacy or other operation of law, (C) as a bona fide
gift to a charitable organization, (D) by operation of law pursuant to a
qualified domestic order or in connection with a divorce settlement or (E) to
any partnership, corporation or limited liability company which is controlled by
the undersigned and/or by any such Family Member(s);

 

(ii)if the undersigned is a corporation, partnership or other business entity,
(A) to another corporation, partnership or other business entity that is an
affiliate (as defined under Rule 12b-2 of the Exchange Act) of the undersigned,
including investment funds or other entities under common control or management
with the undersigned, (B) as a distribution or dividend to equity holders
(including, without limitation, general or limited partners and members) of the
undersigned (including upon the liquidation and dissolution of the undersigned
pursuant to a plan of liquidation approved by the undersigned’s equity holders)
or (C) as a bona fide gift to a charitable organization; or

 

(iii)if the undersigned is a trust, to any grantors or beneficiaries of the
trust;

 

provided that, in the case of any transfer or distribution pursuant to this
clause (a), such transfer is not for value and each donee, heir, beneficiary or
other transferee or distributee shall sign and deliver to Purchasers a Lock-Up
agreement in the form of this Lock-Up Agreement with respect to the the
Company’s Common Stock or such other securities that have been so transferred or
distributed;

 

(b) the exercise of an option (including a net or cashless exercise of an
option) to purchase the Company’s Common Stock, and any related transfer of the
Company’s Common Stock to the Company for the purpose of paying the exercise
price of such options or any related transfer of the Company’s Common Stock for
paying taxes (including estimated taxes) due as a result of the exercise of such
options (or the disposition to the Company of any shares of restricted stock
granted pursuant to the terms of any employee benefit plan or restricted stock
purchase agreement); provided that, for the avoidance of doubt, the underlying
the Company’s Common Stock shall continue to be subject to the restrictions on
transfer set forth in this Lock-Up Agreement;

 

2

 

 

(c) transfers by the undersigned of the Company’s Common Stock purchased by the
undersigned on the open market following the Closing Date; or

 

(d) transfers or distributions pursuant to a bona fide third party tender offer,
merger, consolidation or other similar transaction made to all holders of the
Company’s Common Stock involving a change of control of the Company (including
entering into any lock-up, voting or similar agreement pursuant to which the
undersigned may agree to transfer, sell, tender or otherwise dispose of the
Company’s Common Stock (or any security convertible into or exercisable for the
Company’s Common Stock), or voting any of the Company’s Common Stock in favor of
any such transaction or taking any other action in connection with any such
transaction), provided that the restrictions set forth in this Lock-Up Agreement
shall continue to apply to the Undersigned’s Shares should such tender offer,
merger, consolidation or other transaction not be completed;

 

and provided, further, that, with respect to each of (a) and (b) above, no
filing by any party (including any donor, donee, transferor, transferee,
distributor or distributee) under the Exchange Act (other than (i) a filing at
any time on a Form 5 or (ii) a filing after the expiration of the Restricted
Period on a Schedule 13D or Schedule 13G (or Schedule 13D/A or Schedule 13G/A)),
or other public announcement shall be required or shall be made voluntarily in
connection with such transfer or disposition during the Restricted Period (other
than in respect of a required filing under the Exchange Act in connection with
the exercise of an option to purchase the Company’s Common Stock following such
individual’s termination of service relationship (including service as a
director) with the Company that would otherwise expire during the Restricted
Period, provided that reasonable notice shall be provided to the Company prior
to any such filing).

 

Any attempted transfer in violation of this Lock-Up Agreement will be of no
effect and null and void, regardless of whether the purported transferee has any
actual or constructive knowledge of the transfer restrictions set forth in this
Lock-Up Agreement, and will not be recorded on the share register of the
Company. In furtherance of the foregoing, the undersigned and the Company agree
that the Company and any duly appointed transfer agent for the registration or
transfer of the securities described herein are hereby authorized to and will
decline to make any transfer of securities if such transfer would constitute a
violation or breach of this Lock-Up Agreement. The Company will cause the legend
set forth below, or a legend substantially equivalent thereto, to be placed upon
any certificate(s) or other documents, ledgers or instruments evidencing the
undersigned’s ownership of the Company’s Common Stock:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned and the Company acknowledge that this Lock-Up Agreement is being
entered into for the benefit of the Purchasers who are parties to the Purchase
Agreement and their permitted assigns, and who are hereby made third party
beneficiaries of this Lock-Up Agreement. This Lock-Up Agreement may be enforced
by the Purchasers and may not be amended without the consent of the Majority in
Interest, which consent may be withheld for any reason.

 

The undersigned acknowledges and agrees that the Company is required to enforce
the terms and provisions of this Lock-Up Agreement for the benefit of the
Purchasers.

 

3

 

 

The undersigned understands that if the Purchaser Agreement is terminated for
any reason, or if the Closing does not occur, the undersigned shall
automatically be released from all restrictions and obligations under this
Lock-Up Agreement. The undersigned understands that the Purchasers are
proceeding with the transactions described in the Purchase Agreement in reliance
upon this Lock-Up Agreement.

 

Any and all remedies herein expressly conferred upon the Purchasers will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity, and the exercise by the Purchasers of any one remedy will
not preclude the exercise of any other remedy. The undersigned agrees that
irreparable damage would occur to the Purchasers in the event that any provision
of this Lock-Up Agreement were not performed in accordance with its specific
terms or were otherwise breached. It is accordingly agreed that the Purchasers
shall be entitled to an injunction or injunctions to prevent breaches of this
Lock-Up Agreement and to enforce specifically the terms and provisions hereof in
any court of the United States including but not limited to Federal and State
courts in New York City, New York or any state having jurisdiction, this being
in addition to any other remedy to which the Purchasers are entitled at law or
in equity, and the undersigned waives any bond, surety or other security that
might be required of the Purchasers with respect thereto.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to principles of conflicts of laws. Any
action concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. The undersigned and the Company hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The parties executing this Lock-Up Agreement and
other agreements referred to herein or delivered in connection herewith agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Lock-Up Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Notices hereunder shall be given in the
same manner as set forth in the Purchase Agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Lock-Up
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Lock-Up
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. The undersigned irrevocably appoints the Company its true and lawful agent
for service of process upon whom all processes of law and notices may be served
and given in the manner described above; and such service and notice shall be
deemed valid personal service and notice upon the undersigned with the same
force and validity as if served upon the undersigned.

 

This Lock-Up Agreement may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument. The exchange of a fully executed Lock-Up Agreement (in counterparts
or otherwise) by the Company, the Purchasers and the undersigned by facsimile or
electronic transmission in .pdf format shall be sufficient to bind such parties
to the terms and conditions of this Lock-Up Agreement.

 

(Signature Page Follows)

 

4

 

 

 

Signature Page

 

  Print Name of Stockholder:  JOJ Holdings, LLC / Justin Schreiber        
Signature (for individuals):  /s/ Justin Schreiber

 

  Signature (for entities):       By: /s/ Justin Schreiber     Name: JOJ
Holdings, LLC     Title: President

 

Number of Common Stock directly owned by Stockholder: 9,380,695

 

Number of Common Stock Equivalents directly owned by Stockholder:
_______________

 

Consisting of
______________________________________________________________________________

 

_________________________________________________________________________________________

 

Number of Common Stock beneficially owned by Stockholder: _____________________

 

Presently held as follows: _______________________________

 

_________________________________________________________________________________________

 

Number of Common Stock Equivalents beneficially owned by Stockholder:
_______________

 

Consisting of
______________________________________________________________________________

 

_________________________________________________________________________________________

 

Excluded Securities:
_________________________________________________________________________

 

_________________________________________________________________________________________

 

  AGREED, APPROVED AND ACKNOWLEDGED:       CONVERSION LABS, INC.       By:      

Name: Justin Schreiber

Title: CEO

 

[Signature Page to Lock-Up Agreement]

 

 

5

 

